IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAYMOND E. BRADLEY,                     §
                                        §
       Defendant Below,                 §   No. 310, 2017
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 92S05720DI (S)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                           Submitted: October 19, 2017
                           Decided: December 1, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 1st day of December 2017, after careful consideration of the opening

brief, the motion to affirm, and the record below, we conclude that the July 12, 2017

Superior Court order denying the appellant’s fourth motion for postconviction relief

and motion for appointment of counsel under Superior Court Criminal Rule 61

should be affirmed.       The appellant’s restatement of his previous ineffective

assistance of counsel claims and contention that his sexual relationship with the

murder victim’s girlfriend began when he was underage do not constitute “new

evidence” creating “a strong inference” that he “is actually innocent in fact of the
acts underlying the charges of which he was convicted.”1 We also note that this is

the appellant’s fourth postconviction motion. We will not continue to invest scare

judicial resources to address untimely claims. We encourage the appellant to be

mindful of Superior Court Criminal Rule 61(j).2

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                                    Justice




1
  Super. Ct. Crim. 61(d)(2)(i) (providing second or subsequent motion for motion postconviction
relief is not subject to summary dismissal if the movant satisfies this standard).
2
  Super. Ct. Crim. R. 61(j) (“If a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).
                                                2